Title: To John Adams from Benjamin Stoddert, 6 April 1799
From: Stoddert, Benjamin
To: Adams, John




Sir
Navy Department 6 April 1799

I have the honor to enclose copies of letters this Day recd. from Capt. Murray,—being the only information I have recd. for several Days past, from our Vessels in the West Indies.
Barry has a considerable force under his Command at Dominica—and I am mortified to find, that so late as the 18th March, no part of it had Visited Curacoa; a place particularly pointed out to his attention by his Instructions—& where it appears by Murrays letters, much good might have been done.
The City Troops of Horse marched towards Northampton, on Thursday last—We hear nothing to lead to an opinion, that there will be any opposition.
I have the honor to be / with the highest respect & esteem / sir Yr. most Obedt. Servt.
Ben Stoddert